Name: Commission Regulation (EEC) No 662/87 of 5 March 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 63/20 Official Journal of the European Communities 6. 3 . 87 COMMISSION REGULATION (EEC) No 662/87 of 5 March 1987 fixing the amount of the subsidy on oil seeds the amount, where appropriate* to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regula ­ tion No 136/66/EEC could therefore not be determined ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza and rape seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis-" sion Regulation (EEC) No 577/87 (9), as amended by Regulation (EEC) No 604/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza and rape seed, the amount of the subsidy in the case of advance fixing for July and August 1987 for colza and rape seed has been obtainable only provisionally on the basis of the target price proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza and rape seed for the 1987/88 marketing year has not been fixed ; whereas Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July and August 1987 for colza and rape seed will , however, be confirmed or replaced as from 6 March 1987 to take into account the indicative price, and like measures, which is fixed for these products for the 1987/88 marketing year. 4. However, the amount of the subsidy in the case of advance fixing for July and August 1987 for colza and rape will be confirmed or replaced as from 6 March 1987 to take into where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities for colza and rape seed.(') OJ No 172, 30 . 9 . 1966, p . 3025/66. O OJ No L 133, 21 . 5. 1986, p . 8 . (3) OJ No L 164, 24. 6. 1985, p . 11 . 0 OJ No L 44, 13 . 2. 1987, p. 1 . Ij OJ No .L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 146, 31 . 5. 1986, p . 25 . 0 OJ No L 133, 21 . 5 . 1986, p . 12 . j8) OJ No L 133, 21 . 5 . 1986, p. 14. O OJ No L 57, 27 . 2. 1987, p . 38 . ( ,0) OJ No L 58, 28 . 2. 1987, p . 58 . Article 2 This Regulation shall enter into force on 6 March 1987. (") OJ No L 266, 28 . 9 . 1983, p. 1 . 6. 3. 87 Official Journal of the European Communities No L 63/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1987. For the Commission Frans ANDRIESSEN Vice-President No L 63/22 Official Journal of the European Communities 6. 3 . 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month (') 1 . Gross aids (ECU) : I  Spain 0,610 0,610 0,610 0,610 0,100 0,100  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 36,832 37,170 37,011 36,853 31,477 31,319 2. Final aids : II || II (a) Seed harvested and processed in : ||  Federal Republic of Germany (DM) 88,74 89,55 89,20 88,91 76,10 76,01  Netherlands (Fl) 99,98 100,91 100,49 100,17 85,73 85,59  BLEU (Bfrs/Lfrs) 1 720,36 1 736,13 1 728,61 1 720,60 1 468,54 1 456,96  France (FF) 252,72 255,02 253,57 251,95 213,67 213,02  Denmark (Dkr) 310,67 313,51 312,11 310,71 264,75 261,83  Ireland ( £ Irl) 27,743 27,995 27,855 27,581 23,360 23,141  United Kingdom ( £). 20,503 20,684 ' 20,552 20,422 17,020 16,783  Italy (Lit) 55 284 55 786 55 415 55266 46 975 46 502  Greece (Dr) 3 603,82 3 615,23 3 564,46 3 524,98 2 888,69 2 786,03 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) ¢ 88,94 88,94 88,94 88,94 14,58 14,58  in another Member State (Pta) 4 337,10 4 383,62 4 357,66 4 306,22 3 627,25 3 596,80 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 '  in another Member State (Esc) 5 234,44 5 277,05 5 219,60 5 181,66 4 360,69 4 292,76 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 6. 3 . 87 Official Journal of the European Communities No L 63/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 -kilograms) I Currentmonth 2nd month 3rd month 4th month 5th month (') 6th month (') 1 . Gross aids (ECU): I II ||  Spain 1,860 1,860 1,860 1,860 2,600 2,600  Portugal 1,250 1,250 1,250 1,250 2,500 2,500  Other Member States 38,082 38,420 38,261 38,103 33,977 33,819 2. Final aids : II II|| (a) Seed harvested and processed in : ||IIII||||I  Federal Republic of Germany (DM) 91,72 92,54 92,18 91,90 82,07 81,97  Netherlands (Fl) 103,35 104,27 103,85 103,53 92,46 92,31  BLEU (Bfrs/Lfrs) 1 778,96 1 794,73 1 787,20' 1 779,19 1 585,72 1 574,14  France (FF) 261,60 263,90 262,45 260,83 231,43 230,78  Denmark (Dkr) 321,35 324,19 322,79 321,39 286,11 283,18  Ireland ( £ Irl) 28,722 28,973 28,834 28,560 25,317 25,098  United Kingdom ( £) 21,287 21,468 21,337 21,206 18,588 18,351 - Italy (Lit) 57 208 57 710 57 340 57190 50 823 50 350 »  Greece (Dr) 3 749,67 3 761,08 3 710,31 3 670,82 3 180,38 3 077,71 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 271,19 271,19 271,19 271,19 379,07 - 379,07  in another Member State (Pta) 4 519,35 4 565,87 4 539,91 4 488,47 3 991,75 3 961,30 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 189,77 189,77 189,77 379,54 379,54  in another Member State (Esc) 5 424,21 5 466,82 5 409,37 5 371,43 4 740,22 4 672,30 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. ' No L 63/24 Official Journal of the European Communities 6. 3 . 87 ANNEX III . Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) : -  Spain 1,720 1,720 1,720 1,720 1,720  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 42,384 42,063 42,142 42,221 42,221 2. Final aids : IlII (a) Seed harvested and processed in (') : ||||.I ||I  Federal Republic of Germany (DM) 102,22 101,48 101,67 101,96 101,96  Netherlands (Fl) 115,18 114,34 114,54 114,86 114,86  BLEU (Bfrs/Lfrs) . 1 978,96 1 963,77 1 967,51 1 970,59 1 970,59  France (FF) 289,76 287,26 287,62 287,75 287,75  Denmark (Dkr) 357,03 354,20 354,89 355,59 355,59  Ireland ( £ Irl) 31,795 31,518 31,583 , 31,482 31,482  United Kingdom ( £) 23,281 23,016 23,081 23,146 23,146  Italy (Lit) 63 448 62 918 62 911 . ' 63 180 63 180  Greece (Dr) 4 063,26 3 983,61 3 967,51 3 966,14 3 966,14 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 250,77 250,77 250,77 250,77 250,77  in another Member State (Pta) 4 052,10 3 999,69 4 012,59 3 993,72 3 993,72 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 . 0,00 0,00 0,00  in Spain (Esc) 6 638,73 6 573,50 6 550,52 6 553,52 6 553,52  in another Member State (Esc) 6 423,31 6 360,19 6 337,95 6 340,86 6 340,86 3. Compensatory aids : \ \  in Spain (Pta) 4 003,38 3 953,15 3 967,13 3 948,26 3 947,18  in Portugal (Esc) 6 393,22 6 331,44 6 309,87 6 312,78 6 312,11 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,067300 2,061540 2,056110 2,051170 2,051170 2,035970 Fl 2,337520 2,333840 2,330610 2,327030 2,327030 2,316240 Bfrs/Lfrs 42,811100 42,825600 42,848800 42,868800 42,868800 42,924900 FF . 6,878800 6,886540 6,896350 6,906390 6,906390 6,935870 Dkr 7,784790 7,811710 7,836960 7,862230 7,862230 7,924160 £ Irl 0,776703 0,781444 0,785574 0,789439 0,789439 0,799003 £ 0,730889 0,733320 0,735265 0,736985 0,736985 0,741526 Lit 1 469,57 1 473,26 1 476,19 1 478,99 1 478,99 1 491,71 Dr 151,79200 153,78400 155,85800 157,81900 157,81900 165,02500 Esc 159,98200 161,49400 162,78000 164,11100 164,11100 167,66800 Pta 145,48800 146,27000 147,05000 147,66500 147,66500 149,60900